ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-254 and DRB 16-296, recommending on the records certified to the Board pursuant to Rule 1:20-14(f)(default by respondent), that WILLIAM B. GALLAGHER, formerly of ASBURY PARK, who was admitted to the bar of this State in 1968, and who has been temporarily suspended from the practice of law since January 30, 2015, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (failure to act with diligence), RPC 1.4(b)(failure to communicate with client), RPC 1.15(a)(knowing misappropriation of client and escrow funds and failure to safeguard funds), RPC 1.15(b)(failure to promptly notify a client or third party on the receipt of funds and to promptly deliver those funds to the client or third party), RPC 1.15(d)(recordkeeping violations), RPC 5.5(a)(1)(practicing law while ineligible), RPC 8.1(a)(knowing making a false statement of material fact), RPC 8.1(b)(failure to respond to a lawful demand for information from a disciplinary authority), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d)(conduct prejudicial to the administration of justice), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And WILLIAM B. GALLAGHER having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*338It is ORDERED that WILLIAM B. GALLAGHER be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that WILLIAM B. GALLAGHER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that WILLIAM B. GALLAGHER comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.